Citation Nr: 0012395	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  99-02 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above claim.

In September 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1.  The veteran currently has degenerative joint disease at 
L5-S1.  

2.  There is no medical evidence showing the development of 
degenerative changes in the veteran's lumbar spine during 
active service or within the year after his separation from 
active service.

3.  There is no plausible medical evidence showing that the 
veteran's current back condition is related to disease or 
injury incurred during service.

4.  The veteran's claim for service connection is not 
plausible.


CONCLUSION OF LAW

The claim for service connection for residuals of a back 
injury is not well grounded, and there is no statutory duty 
to assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions, including those raised 
at personal hearings in 1993, 1997, 1998, and 1999; his 
service medical records; VA outpatient records for treatment 
in 1993; reports of VA physical examinations conducted in 
1993; lay statements from his wife and a co-worker; and 
private medical records from Thomas Branch, M.D.  The 
evidence pertinent to the issue on appeal is discussed below.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999). It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for arthritis 
(i.e., degenerative joint disease) may be established based 
on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 
(1999).

The veteran contends that he has residuals of a back injury 
incurred during service.  He is service-connected for 
residuals of an injury to the left anterior tibial region, 
incurred when his left leg was caught between a cart loaded 
with milk and a railing.  He now maintains that he also 
injured his back at that time.  When the veteran sought 
treatment from Dr. Branch in January 1997, he stated that he 
had had persistent back pain since the in-service injury.  X-
rays of the veteran's lumbar spine showed some degenerative 
changes at L5-S1.  Dr. Branch indicated that the veteran's 
injury to the left lower extremity may have aggravated the 
left leg to the point where, at the time of the injury, the 
veteran also unknowingly twisted his back and aggravated a 
back problem.  Dr. Branch stated that he could not be sure 
that the initial injury caused a particular problem.  
However, the mechanism of the veteran's injury and the fact 
that he was twisted around at the time of the injury was 
consistent with his back problem.

The veteran is not entitled to presumptive service connection 
for degenerative joint disease of the lumbar spine.  The 
medical evidence does not show that this condition was 
manifested within the first year after the veteran's 
separation from active service.  The veteran does not contend 
that a diagnosis of degenerative joint disease of the lumbar 
spine was rendered during service or within the first post-
service year.  The medical evidence indicates that this was 
first diagnosed in 1997, which was more than 30 years after 
his separation from active service.

The veteran currently has degenerative joint disease of the 
lumbar spine at L5-S1.  Therefore, there is sufficient 
evidence of a current disability, and the first element of a 
well-grounded claim has been satisfied.

The veteran's service medical records do not show treatment 
for any lumbar spine disorders or injuries.  Upon separation 
from service, no pertinent abnormalities were noted, and the 
veteran denied experiencing recurrent back pain.  The veteran 
maintains that he injured his back during service at the same 
time that he injured his left leg.  The veteran's statements 
as to incurring injury to his back during service are 
accepted as true for the purpose of determining whether a 
well-grounded claim has been submitted.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  His service medical records do 
document the left leg injury, although the veteran's back or 
any back problems are not mentioned.  Therefore, there is 
sufficient evidence of incurrence of a disease or injury 
during service, and the second element of a well-grounded 
claim has been satisfied.  

However, there is no plausible medical nexus evidence to 
associate the current lumbar spine disorder with a disease or 
injury during service.  Even accepting that the veteran 
injured his back during service, incurrence in service is not 
factually shown.  His service medical records fail to show 
the presence of any lumbar spine disorder. 

The medical evidence does not show complaints of chronic 
back-related symptomatology until 1997.  The veteran 
maintains that he sought treatment for chronic back 
complaints from several physicians between 1967 and 1997, but 
those records are not available.  The physicians that 
allegedly treated him are either deceased or unable to 
provide the treatment records.  The RO also contacted the 
United States Postal Service where the veteran was employed 
until 1992.  The Postal Service indicated that all medical 
records for former employees are sent to the National 
Personnel Records Center (NPRC).  However, NPRC did not have 
any records for the veteran.  The Board notes that the 
veteran underwent VA examinations in 1993 in connection with 
his left leg claim, and he at no time reported having had any 
problems with his back.

The medical evidence does not show diagnosis of a chronic 
back disorder until 1997, which was more than 30 years after 
the veteran's separation from service.  There is no evidence 
showing that a chronic back disorder was present prior to 
1997.  At no time has a medical professional expressly stated 
that the veteran's current lumbar spine disorder is in any 
manner related to his military service or that it began 
during service.  The only statement of record that could be 
read to imply nexus is from Dr. Branch, but that statement is 
insufficient to well ground this claim for the following 
reasons.  Dr. Branch did not conclude that the veteran's 
lumbar spine disorder was related to the alleged in-service 
injury.  In fact, Dr. Branch clearly stated that he could not 
be sure what problems were related to the initial injury.  
This distinction is crucial.  Dr. Branch's statement amounted 
to no opinion at all.  When a medical professional is unable 
to provide a definite causal connection, the opinion on that 
issue constitutes "what may be characterized as 'non-
evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies 
"may or may not," and is, therefore, where it is the only 
evidence supporting the claim, too speculative to establish a 
plausible claim).  Moreover, the Board is not required to 
accept doctors' opinions that are based on the claimant's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  In this case, there is no objective 
evidence supporting the veteran's assertion that he was 
"twisted around" when he injured his left leg during 
service.  The fact remains that not only did the veteran fail 
to report any problems with his back during service, but he 
also denied having recurrent back pain on his enlistment 
examination for the National Guard in August 1967. 

The evidence does not show chronicity of treatment or of 
symptoms.  Although the veteran alleges receiving extensive 
treatment for his back since his separation from service, no 
records are available to substantiate his contentions.  
Furthermore, there is no competent medical opinion of record 
showing that the current lumbar spine disorder is related to 
any prior symptoms the veteran may have experienced.  Cf. 
Savage, 10 Vet. App. at 497.  Nexus is not shown by post-
service continuity of symptoms.  The only complaint of back 
symptoms was in 1997, and that is insufficient to support a 
finding of continuity of symptomatology.  

Therefore, the Board concludes that this claim is not well 
grounded.  The only evidence indicating that the veteran has 
residuals of an in-service back injury consists of his 
current statements.  However, he cannot meet his initial 
burden under 38 U.S.C.A. § 5107(a) by simply presenting his 
own opinion.  He does not have the medical expertise to 
render a probative opinion as to medical diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him a medical examination at VA 
expense.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.326(a) (1999) (VA examination will be authorized where 
there is a well-grounded claim for compensation); see Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant 
in developing a claim that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make a claim plausible, VA has a duty to inform him of 
the necessity to submit that evidence to complete the 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
veteran has not alleged that any medical records exist that 
would conclusively show that he has residuals of the alleged 
in-service back injury. 

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claim for service 
connection for residuals of a back injury is plausible, the 
claim must be denied as not well grounded.  Dean v. Brown, 8 
Vet. App. 449 (1995); Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  There is no duty to assist further in the 
development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

